Citation Nr: 0620729	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-41 849	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed plaques 
in the left carotid artery.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for claimed 
peripheral vascular disease.  

4.  Entitlement to service connection for a claimed 
prostate disorder.  

5.  Entitlement to service connection for claimed edema 
in the left lower extremity.  

6.  Entitlement to service connection for claimed tissue 
thickening in the left lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1981.  He had service in the Republic of Vietnam where 
his awards and decorations included the Combat Action 
Ribbon.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in May 2003 
and January 2004.  

The issues of service connection for plaques in the left 
carotid artery; hypertension; peripheral vascular 
disease; edema in the left lower extremity; and tissue 
thickening in the left lower extremity require further 
development and are addressed in the REMAND portion of 
this document.  They are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
of a prostate condition in service or for many years 
thereafter.  

2.  The currently demonstrated benign prostatic 
hypertrophy (BPH) is not shown to be due to the exposure 
to Agent Orange or any other event or incident during the 
veteran's period of active service.  

The claimed BPH is not shown to have been caused or 
aggravated by the service-connected diabetes mellitus.  



CONCLUSION OF LAW

The veteran's prostate disability manifested by BPH, is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to be the 
result of Agent Orange exposure; nor is it proximately 
due to or the result of his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e), 
3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim of service connection for prostate 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in August 2003 and January 2006, the RO 
informed the veteran that in order to establish service 
connection for prostate disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

The Statement of the Case also notified the veteran and 
his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim of service 
connection for prostate disability.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect the claim of service connection for prostate 
disability.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

After reviewing the record, the Board notes that the 
veteran's prostate disorder, diagnosed as BPH, was first 
clinically reported many years after service.  

The veteran's service medical records are completely 
negative for any complaints or findings of a prostate 
disorder of any kind.  Such a disorder was no manifested 
until July 1997, when the veteran was treated for a 
urinary tract infection and prostatitis at the Webster 
Medical Group.  

Since that time, the veteran has continued to receive 
treatment for prostate condition; however, there is no 
competent evidence to relate the BPH to any event or 
incident of his service or to his service-connected 
diabetes mellitus.  

Finally, the veteran asserts that his prostate disorder 
is the result of his exposure to Agent Orange during his 
service in the Republic of Vietnam.  

By his service, the veteran is presumed to have had such 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  While certain diseases, including prostate 
cancer, are presumed to be the result of such exposure, 
the veteran does not have such a disease.  However, BPH 
is not among the list of diseases which may be presumed 
to be the result of such exposure.  

In this regard, the Board notes that a presumption of 
service connection for a particular disability based on 
exposure to Agent Orange does not attach, unless 
specifically so determined by VA.  See 59 Fed. Reg. 341 
(1994); 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 
(Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  

That fact does not preclude the veteran from showing a 
direct link between the veteran's prostate disorder and 
service; however, as noted above, no such link has been 
demonstrated in this case.  See, e.g., Combee v. Brown. 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  



ORDER

Service connection for a prostate disorder is denied.  



REMAND

The veteran also seeks service connection for peripheral 
vascular disease, plaques in the left carotid artery, 
hypertension, edema in the left lower extremity and 
tissue thickening in the left lower extremity.  

In addition to diabetes mellitus, service connection is 
in effect for the following:  right ulnar neuropathy, 
evaluated as 20 percent disabling; coronary artery 
disease, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; bilateral hearing loss 
disability, evaluated as noncompensable; and erectile 
dysfunction, evaluated as noncompensable.  

During his hearing in September 2005, the veteran 
testified that his peripheral vascular disease was due to 
his service-connected diabetes mellitus.  

The veteran also asserted that his diabetes mellitus 
and/or peripheral vascular disease led to the development 
of plaques in the left carotid artery, hypertension, 
edema in the left lower extremity and tissue thickening 
in the left lower extremity.  

Therefore, the veteran maintained that service connection 
was warranted for those disabilities on a secondary 
basis.  38 C.F.R. § 3.310(a) (2005); Allen.  

Finally, the veteran testified that the claimed disorders 
were the result of his exposure to Agent Orange in the 
Republic of Vietnam.  

In an April 2004 statement, Z. R. F., M.D., suggested 
that there was an etiologic relationship between the 
service-connected diabetes mellitus and the development 
of peripheral vascular disease.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the 
veteran for a VA examination in order 
to determined that nature and likely 
etiology of the claimed peripheral 
vascular disease, plaques in the left 
carotid artery, hypertension, edema 
in the left lower extremity and 
tissue thickening in the left lower 
extremity.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

Based on his/her review of the 
record, the examiner should render an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any disability 
manifested by peripheral vascular 
disease, plaques in the left carotid 
artery, edema or tissue thickening of 
the left lower extremity or 
hypertension was caused or aggravated 
by the service-connected diabetes 
mellitus, coronary artery disease or 
other service-connected disability.  

In so doing, the examiner must 
discuss the facts and medical 
principles involved and set forth the 
rationale for his or her opinion.  

2.  Then the RO, following completion 
of any other indicated development, 
should readjudicate the issues of 
service-connection for peripheral 
vascular disease, plaques in the left 
carotid artery, hypertension, edema 
in the left lower extremity and 
tissue thickening in the left lower 
extremity.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


